DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 24 Feb 2021.
Claims 1 and 11 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made Final. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and Claim 11 contain recitation of “combining the received current status information received from the compliance computing information system and the drug data subset from the product information network” and “the combined status information”, for which no support appears in the specification.  A search of the specification for the partial term “combin” does not yield any results that disclose combining a received current status with a drug data subset.  The specification, at [0021], describes Fig. 1 and discloses “the current one of the status information 130 and the drug data subset 145 are transmitted from the one of the dispensaries 120 to the mobile device 170”; however, it is not disclosed that the two sets of information are combined, how they are combined, or what it means to combine them.  Para. [0013], [0019], [0024], [0026] also disclose that the status information and drug data are transmitted to a mobile device, but there is no disclosure of combining the two types of information into “combined status information”.  
Claims 1 and 11 contain recitation of “submitting the (A) retrieved serial number, lot number, expiration date and time stamp for the specific one of the drugs to a compliance computing information system managing lifecycle events for different ones of the drugs based upon serialized information for the drugs including the lot number, expiration date and time stamp”. At [0024], it is disclosed that “The module 300 includes program code that when 
Claims 1 and 11 contain recitation of “receiving from the compliance computing information system a current status information for the specific one of the drugs as dynamically updated by the compliance computing information system based upon the serial number, lot number, expiration date and time stamp” for which no support appears in the specification. At [0024], it is disclosed that “The module 300 includes program code that when executing in the memory by one or more processors of the dispensary computing system 210, is enabled to respond to a request by a consumer to verify or dispense a specific drug by acquiring both a serial number and a product identifier for the specific drug. As well, a lot number, expiration date and time stamp may be acquired for the specific drug”; however, this only supports the limitation pertaining to retrieving the serial number, lot number, expiration date, time stamp and product identifier.  The specification does not appear to support for receiving a current status for a drug based upon lot number, expiration date or time stamp to a compliance computing system based upon serialization information for the drugs including the lot number, expiration date and time stamp. Paragraphs [0025] and [0026] provide support for retrieving a current status based on serial number and product identifier, but do not mention lot number, expiration date or time 
Dependent Claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims and are subsequently rejected.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 and 11 recite the limitation “the scanning retrieving… time stamp for the specific one of the drugs”.  It is unclear what a “time stamp for the specific one of the drugs” entails (e.g., does time stamp refer to the time the drug was scanned or the time the drug was dispensed). The specification contains only 3 recitations “time stamp” which merely reiterate the claim language. For purposes of examination, it is being interpreted as the time that a particular drug label was read by a scanning device.  

Claims 1 and 11 recite the limitations “combining the received current status information received from the compliance computing information system and the drug data subset from the product information network” and “the combined status information”, which render the claim indefinite. It is not clear what “combining” the status information and drug data subset entails (e.g., are the two sets of data linked together, merged to form one new piece of information, or merely transmitted at the same time). For purposes of examination, it is being interpreted as two sets of information that are transmitted to the same end destination.  
Claims 1 and 11 recites the limitation “combining the received current status information received from the compliance computing information system and the drug data subset from the also the drug data received from one of the different drug data repositories for the corresponding one of the manufacturers manufacturing the specific one of the drugs” renders the claim indefinite, as the prior limitation does not disclose that drug data is actually received from one of the different drug repositories, rather, the prior limitation discloses “so as to receive a drug data subset”.  
Claims 1, 5-10, 11, 15-20 recite the limitation “the drug data (subset) received”.  There is insufficient antecedent basis for this limitation in the claims; Claims 1 and 11 do not positively recite that drug data/drug data subset is actually received, rather, it only states “so as to retrieve a drug data subset”. 
Dependent Claims 2-10 and 12-20 inherit the deficiencies of their respective parent claims and are subsequently rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10) and system (claims 11-20).  
These steps of Independent Claims 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human.  That is, nothing in the claim element registering a mobile computing device of a consumer with respect to a specific one of the drugs by the dispensary computing system monitoring drug lifecycle data for drugs distributed by the dispensary in the context of this claim encompasses an individual performing a registration procedure on a consumer’s mobile phone that is specific to a particular drug.  Similarly, the limitation of verifying a dispensing of the specific one of the drugs to the consumer in the dispensary computing system, as drafted, is a process that, under its broadest reasonable interpretation, involves an individual ensuring that a specific drug in the dispensary computing system has been dispensed to the consumer.  The limitation in response to the verification of the dispensing of the specific one of the drugs to the consumer, scanning a bar code affixed to a container holding the specific one of the drugs, the scanning retrieving both (A) a serial number, lot number, expiration data and time stamp for the specific one of the drugs, and also (B) a product identifier for the specific one of the drugs under its broadest reasonable interpretation in the context of this claim, involves an individual verifying that a drug has been dispensed to a consumer, and then scanning a bar code on the container to retrieve a serial number, lot number, expiration date, time stamp, and product identifier for the drug.  The limitation submitting the (A) retrieved serial number, lot number, expiration date, and time stamp for the specific one of the drugs to a compliance computing information system managing lifecycle events for different ones of the drugs based upon serialized information for the drugs including the lot number, expiration date and time stamp, receiving from the compliance computing information system a current status information for the specific one of the drugs as dynamically updated by the compliance computing information system based upon the serial number, lot number, expiration date and time stamp, under its broadest reasonable interpretation, in the context of this claim, involves an individual using a computer to input the retrieved serial number into a computer and receiving dynamically updated status information for the drug. Similarly, the limitation submitting (B) the product identifier to a product information network providing access to drug data from multiple different drug data repositories for respectively different manufacturers of the drugs so as to retrieve a drug data subset is a process that, under its broadest reasonable interpretation, involves an individual submitting, at the same time as the serial number was submitted, a product identifier to a product information network with access to multiple drug data repositories, so as to receive drug information.  Lastly, the limitation combining the received current status information received from the compliance computing information system and the drug data subset from the product information network and transmitting to the mobile computing device from the dispensary computing system, the combined status information for the specific one of the drugs stored in the dispensary computing system and the drug data subset received from one of the different drug data repositories for the corresponding one of the manufacturers manufacturing the specific one of the drugs, is a process that, under its broadest reasonable interpretation in the context of this claim, involves an individual interacting with a computer to combine two sets of data and send status information of the drug and drug data from the repository to the consumer’s mobile phone. 
Claim 11 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 11.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions to follow a set of instructions. In the instant claims, the abstract idea is directed to an individual following a set of instructions to register a mobile phone, verify a medication has been dispensed, scan the bar code of dispensed medication, retrieve status information and drug information, and transmit the information to the mobile phone.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-9, 15-19, reciting particular aspects of how receiving particular data which involves an individual using a computer to receive data.  
Regarding Claim 1, this judicial exception is not integrated into a practical application, as it does not contain any additional elements in which to integrate the judicial exception into a practical application.  
Regarding Claim 11, the judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as, in Claim 11,  recitation of “a dispensary computing system communicatively coupled to both a compliance computer information system managing lifecycle events for different ones of the drugs based upon serialized information for the drugs, and also a product information network providing access to drug data from multiple different drug data repositories for respectively different manufacturers of the drugs, the dispensary computing system comprising memory and at least one processor”; and, “a dynamic pharmaceutical data distribution module comprising program code executing in the memory of the dispensary computing system, the program code during execution by at least one processor of the dispensary computing system” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0027], [0029], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-10, 15-20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 12-14, additional limitations which generally link the abstract (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, there are no additional elements to amount to more than the judicial exception. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as, Claims 5-9, 15-19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-9, 11-20
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seelinger (US Publication 20020087554A1) in view of Holness (US Publication 20120278096A1), further in view of Gitchell et. al. (US Publication 20160132649A1).

Regarding Claim 1, Seelinger discloses: 
monitoring drug lifecycle data for drugs distributed by the dispensary ([0028] “the method of the present invention is directed to a method for creating and using product data comprising the steps of: (a) accessing product scan code information for manufactured products, (b) creating at least one product identification and description database, (c) updating product specific data in real time, and (d) disseminating product recall and FDA recall information in real time or on a designated schedule via the Internet to institutionally-based local data repositories that support and use medication safety systems at healthcare institutions”)
verifying a dispensing of the specific one of the drugs to the consumer
in the dispensary computing system ([0045] “the FDA approves a new product and this product information and scan code are made available via the Internet to the universal data repository (UMSCDR) (7). The UMSCDR receives and stores the product information and scan code (8). If necessary, product information can be reformatted at this point to insure it supports the needs of hospitals based medication systems (8). The product information and scan code can be immediately disseminated via the Internet to local data repositories (LMSCDR's) supporting medication safety programs at healthcare institutions (9). The LMSCDR immediately makes product and scan code data available to bedside scanning systems (10)”); and,
in response to the verification of the dispensing of the specific one of the drugs to the consumer ([0008] During the 1990's, several companies developed and/or launched bar code scanning systems for use by caregivers to help prevent medication errors at the point of care…These systems employ a process referred to as “bedside scanning” which requires the caregiver to scan a bar code on his/her hospital ID badge to identify who is administering the medication, the patient's wristband to identify the patient, and the product to be administered/used to insure correctness of the “Five-Rs”, i.e., Right patient for whom the 
scanning a bar code affixed to a container holding the specific one of the drugs, the scanning retrieving both (A) a serial number, lot number, expiration date, for the specific one of the drugs and also (B) product identifier for the specific one of the drugs ([0008], “bedside scanning” which requires the caregiver to scan a bar code on his/her hospital ID badge to identify who is administering the medication, the patient's wristband to identify the patient, and the product to be administered/used to insure correctness of the “Five-Rs…”; [0042] “Bar code refers to the symbol, as defined by the Health Industry Business Communication Council (HIBCC) or Uniform Code Council (UCC), affixed to a medication or supply product to identify that item to a scanning device; the bar code may also contain additional information such as production lot/batch/unique container identifier code, “use before” or expiration date, and/or safe use or warning codes. To verify other important product information at the time of use, such as a check for product recalls and product expiration, access to more information (product lot numbers and expiration dates) should be available in these scan codes”; “unique container identifier” reads on “product identifier”);  
	Seelinger does not explicitly teach obtaining a serial number by scanning a bar code.  A serial number is a form of labeling product information or unique identifier code.  Holness teaches use of a serial number as a product identifier.  The prior art differs from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. 
receiving from the compliance computing information system a current status information for the specific one of the drugs as dynamically updated by the compliance computing information system based upon the serial number, lot number, expiration date, and time stamp ([0046] “The LMSCDR system has a programmed system computer for processing and storing the medical product information. The means for updating and maintaining the medical product information is a remote source database via network data communication that dynamically supplies and automatically displays or allows access to the product information. Means for both input and output of the medical product information are operatively connected to the programmed system computer”; ”[0048]-[0056], “According to the preferred embodiment of the present invention, a centralized universal data repository residing on the Internet receives and stores (8) the following information on manufactured products: (a) Product scan codes, including present and future product identification codes. As recommended by NCC MERP, the data elements in the scan code include, but are not limited to i) NDC, GTIN or UPC number; ii) Lot/Control/Batch number; iii) Expiration date…(d) Product recall information, including data for identifying the product, lot number(s) recalled, reason(s) for recall, and severity of recall; (e) Activity logs or audit trails to track database access by users as well as administrators and keep a history of changes” – recall information reads on status information) 
submitting (B) the product identifier to a product information network providing access to drug data from multiple different drug data repositories for respectively different manufacturers of the drugs so as to retrieve a drug data subset (Seelinger [0064] “The LDR immediately makes recall data available to bedside scanning systems, repackaging systems and admixture systems (24). The lot number is the identifier used in the event of a recall that identifies each manufacturing batch”);
combining the received current status information received from the compliance computing information system and the drug data subset from the product information network and transmitting to the mobile computing device from the dispensary computing system, the combined status information for the specific one of the drugs stored in the dispensary computing system and the drug data subset received from one of the different drug data repositories for the corresponding one of the manufacturers manufacturing the specific one of the drugs (Seelinger [0045] “the system of the present invention selectively or completely disseminates product information and FDA recall information in a timely fashion (real time or on a designated schedule) via the Internet to institutionally-based (hospital based) local data repositories (e.g., IDentiSafe®) that support and use medication safety systems at healthcare institutions. Under the present system, the FDA approves a new product and this product information and scan code are made available via the Internet to the universal data repository (UMSCDR) (7). The UMSCDR receives and stores the product information and scan code (8)…The product information and scan code can be immediately disseminated via the Internet to local data repositories (LMSCDR's) supporting medication safety programs at healthcare institutions (9). The LMSCDR immediately makes product and scan code data available to bedside scanning systems”; [0087] “The medical product description database shown in the present invention is designed for implementation via output means consisting of a computer connected to the Internet, for example, but not limited to a personal computer, workstation, mini computer, mainframe computer, or such as physically compact, portable, user-interface devices such as small portable personal computers, especially hand-held devices known as personal digital assistants”; 
Seelinger does not explicitly disclose “time stamp”. Gitchell does teach the use of a time stamp in association with scanning of a particular medication for tracking chain of custody (at [0028], “time that the RFID tag of that pharmaceutical item was read”).  The prior art of Seelinger differs from the claim language only by the substitution of the element of a time stamp as taught by Gitchell. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

registering a mobile computing device of a consumer with respect to a specific one of the drugs by a dispensary computing system ([0013] teaches “Certain embodiments provide that a user; e.g. patient equipped with the appropriate application on a portable or handheld device can scan the certificate, mark, or seal and be provided with notifications regarding; e.g. immediate recall of the medication, adverse events, new formulations, critical warnings of an immediate and emergency nature made by prescription drug regulatory authorities and, or their agents);
submitting the (A) retrieved serial number, lot number, expiration date for the specific one of the drugs to a compliance computing information system managing lifecycle events for different ones of the drugs based upon serialized
information for the drugs including the lot number, expiration date, and time stamp (Holness [0006] “a system and process for identifying a prescription drugs by query of a database system authorized to track and trace prescription drugs or similar means for the purpose of monitoring the movements and sale of pharmaceutical products through a supply chain; a.k.a. e-pedigree trail; serialized numerical identification (SNI)…in order to compare the information; e.g. drug name, manufacturer, etc. to the drug identified by the track and trace system and to ensure that it is the same drug and manufacturer of origin”;  [0011] “a user; e.g. patient equipped with the appropriate application on a portable or handheld device can scan the certificate, mark or seal and receive an audible and visible confirmation of the prescription drug's name, and manufacturer. This will constitute a confirmation of the authenticity of the dispensed prescription drug”;  [0024] “the merger and comparison of the prescription drug identified from FIG. 3 with the SNI for the prescription drug from FIG. 4 for the purpose of generating a positive match and generating an authentication certificate”), 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Seelinger with the teachings of Holness, to enable a user to utilize a portable/handheld device to be able to be provided with drug information and, recall notifications, warnings, etc. (Holness [0012], [0013]) and to give each drug package a unique way of tracking and tracing it through the supply chain (Holness [0023]). 
Holness may not explicitly teach the use of lot number and expiration date. Seelinger does teach use of lot number and expiration date being included as data elements associated with a scan code (at [0048]-[0052]).  Lot number and expiration date are ways to identify a product in addition to serial number as taught by Holness.  The prior art of Holness differs from the claim language only the substitution of the components of lot number and expiration date as taught by Seelinger. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Seelinger/Holness do not explicitly teach the following, but Gitchell, which is directed to medication tracking using RFID tags, does teach the following: 
time stamp for the specific one of the drugs ([0028]) “RFID readers throughout the medical care facility can record the physical movement and note the location and time that the RFID tag of that pharmaceutical item was read”).
Seelinger/Holness teach a system of scanning a barcode affixed to a medication container, obtaining serial number and product identifier, and obtaining product status and drug 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Seelinger/Holness with the teachings of Gitchell, to additionally retrieve a time stamp in addition to lot number, serial number and expiration date, with the motivation of tracking the chain of custody of the drug at a particular time (Gitchell at [0029]).  


Regarding Claim 11, Seelinger/Holness/Gitchell disclose the limitations of Claim 1.  Claim 11 contains the same or substantially similar elements as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 11.  The only difference is the two limitations of Claim 11 below, which are also taught by Seelinger and Holness.  
Seelinger further discloses a dispensary computing system communicatively coupled to both a compliance computer information system managing lifecycle events for different ones of the drugs based upon serialized information for the drugs, and also a product information network providing access to drug data from multiple different drug data repositories for respectively different manufacturers of the drugs, the dispensary computing system comprising memory and at least one processor ([0045] “the system of the present invention selectively or completely disseminates product information and FDA recall information in a timely fashion (real time or on a designated schedule) via the Internet to institutionally-based (hospital based) local data repositories (e.g., IDentiSafe®) that support and use medication safety systems at healthcare institutions. Under the present system, the FDA approves a new product and this product information and scan code are made available via the Internet to the universal data repository (UMSCDR) (7). The UMSCDR receives and stores the 
Seelinger does not explicitly teach the following, but Holness, which is directed to a system and method for prescription drug authentication using a portable hand-held device, does teach the following: 
a dynamic pharmaceutical data distribution module comprising program code executing in the memory of the dispensary computing system, the program code during execution by at least one processor of the dispensary computing system (Holness, [0029] The present invention may also be described in the general context of comprising computer-executable instructions, such as program modules, being executed by a computer system”):
Seelinger discloses a dispensary computing system coupled to both a compliance computer information system managing drug lifecycle events and a product information network providing access to drug data, but does not explicitly disclose a dynamic pharmaceutical data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Seelinger with the teachings of Holness, to use a dynamic drug data distribution module comprised of program code, with the motivation of giving each drug package a unique way of tracking and tracing it through the supply chain (Holness [0023]) and to utilize program modules to perform particular tasks (Holness [0012]). 

Regarding Claim 2 and 12, Seelinger/Holness/Gitchell disclose the limitations of Claim 1. Seelinger further discloses wherein compliance computing information system is a national compliance computing information system managed by an agency of a national government ([0063] “shows a process where the FDA identifies a problem requiring a recall”; [0078] “Accessibility via the Internet allows “data administrators” at the FDA and/or IdentityHealth Technologies® to update product information and recall information”).

Regarding Claim 3, 4, 13, 14 Seelinger does not explicitly teach the following, but Holness further teaches wherein the dispensary computing system is managed in a pharmacy and wherein the dispensary computing system is managed in an office of a physician ([0007] “Certain embodiments provide a system and process to verify authenticity and check pedigree which can be conducted at any point along the prescription drug supply chain; e.g. wholesaler, distributor, doctor's office, pharmacy”)
	Seelinger/Holness/Gitchell teach a system of scanning a barcode affixed to a medication container, obtaining serial number and product identifier, and obtaining product status and drug data subsets. Seelinger does not explicitly teach that the dispensary computer is managed in a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Seelinger/Holness/Gitchell with the teachings of Holness to utilize the process where the regulatory authorities would perceive the greatest vulnerability to the supply chain’s integrity (Holness [0007]).  

Regarding Claim 5 and 15, Seelinger/Holness/Gitchell disclose the limitations of claim 1.  Seelinger further discloses wherein the drug data received from one of the different drug data repositories for a corresponding one of the manufacturers manufacturing the specific one of the drugs is information indicating a proper use of the specific one of the drugs ([0024] “Another object of the present invention is to provide a data repository database with product description information that, unlike data currently available from other companies, will be formatted into the data fields required to support pharmaceutical calculations, determination of equivalencies, patient care dosing calculations, proper formatting of text for dosing instructions and directions for use”). 

Regarding Claim 8 and 18, Seelinger/Holness/Gitchell disclose the limitations of Claim 1.  Seelinger further discloses wherein the drug data is received from the one of the different drug data repositories in response to a dispensing of the specific one of the drugs to the consumer ([0045] “the system of the present invention selectively or completely disseminates product information and FDA recall information in a timely fashion (real time or on a designated schedule) via the Internet to institutionally-based (hospital based) local data repositories (e.g., IDentiSafe®) that support and use medication safety systems at healthcare institutions…The UMSCDR receives and stores the product information and scan code (8)…The product information and scan code can be immediately disseminated via the Internet 

Regarding Claim 9 and 19, Seelinger/Holness/Gitchell disclose the limitations of Claim 1.  Seelinger does not disclose, but Holness further teaches wherein the drug data is received from the one of the different drug data repositories in response to a verification of the specific one of the drugs to the consumer based upon the serial number of the specific one of the drugs ([0006] teaches “Certain embodiments provide a system and process for identifying a prescription drugs by query of a database system authorized to track and trace prescription drugs or similar means for the purpose of monitoring the movements and sale of pharmaceutical products through a supply chain; a.k.a. ... serialized numerical identification (SNI) ...  in order to compare the information; e.g. drug name, manufacturer, etc. to the drug identified by the track and trace system and to ensure that it is the same drug and manufacturer of origin”). 
Seelinger/Holness/Gitchell teach a system of scanning a barcode affixed to a medication container, obtaining serial number and product identifier, and obtaining product status and drug data subsets. Seelinger does not explicitly teach the drug data is received in response to verification based on the serial number, but Holness does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Seelinger/Holness/Gitchell with the teachings of Holness to verify authenticity and check pedigree at any point along the prescription drug supply chain (Holness [0007]).  

Regarding Claim 10 and 20, Seelinger/Holness/Gitchell disclose the limitations of Claim 1.  Seelinger does not disclose, but Holness further teaches wherein the drug data is received from the one of the different drug data repositories in response to a bar code scanning of the specific one of the drugs by the dispensary computing system on behalf of the consumer ([0008] teaches “Certain embodiments provide a system and process by which an authenticated prescription drug with verified drug pedigree trail will render an informational object, which for the purpose of illustration will be represented but not be limited to a unique mark; e.g. QR Code, Barcode ... hereinafter called a certificate, seal, or mark” and [0009] discloses “An exemplary embodiment for use of said certificate, mark, or seal can be used by authorized entities as a warrant of the prescription drug's authenticity and pedigree. For example, when this seal is appended to a prescription vial presented to a patient by a licensed pharmacy, it would represent the prescription drug has gone through an authentication and logistics validation process authorized by a regulatory agency (s); e.g. HHS, FDA, NABP, VIPP, etc.”). 
Seelinger/Holness/Gitchell teach a system of scanning a barcode affixed to a medication container, obtaining serial number and product identifier, and obtaining product status and drug data subsets. Seelinger does not explicitly teach the drug data is received in response to scanning on behalf the consumer, but Holness does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Seelinger/Holness/Gitchell with the teachings of Holness to provide the consumer with information such as the drug's characteristics and physical property descriptions, dosing, information, and publications (Holness [0012]).  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seelinger (US Publication 20020087554A1) in view of Holness (US Publication 20120278096A1), further in view of Gitchell et. al. (20160132649A1), further in view of Rose (US Publication 20110153342A1). 

Regarding Claims 6 and 16, Seelinger/Holness/Gitchell disclose the limitations of claim 1. Holness further teaches wherein the drug data received from one of the different drug data repositories for a corresponding one of the manufacturers manufacturing the specific one of the drugs ([0011]-[0012] teach “patient equipped with the appropriate application on a portable or handheld device can scan the certificate, mark or seal and receive an audible and visible confirmation of the prescription drug's name, and manufacturer… gaining access to website(s) where additional information or interactive functions can be performed; e.g. audible narration of the drug's characteristics and physical property descriptions, dosing, information, and publications, etc.”). 

Seelinger/Holness/Gitchell do not teach the following, but Rose, which is directed to a nonprescription medication tool that allows individuals to view information related to medications, does teach is promotional information promoting a future purchase of the specific one of the drugs ([0012] teaches “As used herein, the term “advertising and promotion database” means a database or table capable of being queried which contains information about pricing and sales, coupons, specials, promotions, buying opportunities, discounts, advertising copy, discussion of benefits, social data and other information which would could potentially influence a consumer purchase”; [0056] teaches “In various embodiments, the NMCT, which serves as a revenue and advertising model, may independently generate revenue, drive retail customers to desired locations and alert customers of pricing and other data that can direct a consumer's choice of a nonprescription medication”, e.g., promotional information). 
Seelinger/Holness/Gitchell teach a system of scanning a barcode affixed to a medication container, obtaining serial number and product identifier, and obtaining product status and drug data subsets, but do not teach that the information obtained includes promotional information promoting a future purchase of a particular drug. Rose teaches a nonprescription medical consumer tool which allows an individual to select symptoms to determine a suitable medication, in which information shown to the consumer may include promotional information to influence their choice of medications.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Seelinger/Holness/Gitchell with the teachings of Rose, in order to generate revenue and influence the individual’s decision to buy a certain medication (Rose [0056]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seelinger (US Publication 20020087554A1) in view of Holness (US Publication 20120278096A1),  further in view of Gitchell et. al. (20160132649A1), further in view of Lilly (US Publication 20110264469A1). 

Regarding Claim 7 and 17, Seelinger/Holness/Gitchell do not disclose the following, but Lilly, which is directed to a method of tracking prescription medications, does teach wherein the drug data received from one of the different drug data repositories for a corresponding one of the manufacturers manufacturing the specific one of the drugs is filtered to a subset of drug data according to criteria specified in the dispensary computing system ([0052] teaches “The types of data available to each organization may be filtered depending on 
Seelinger/Holness/Gitchell teach a system of scanning a barcode affixed to a medication container, obtaining serial number and product identifier, and obtaining product status and drug data subsets, but do not explicitly teach filtering data.  Lilly does teach filtering data from the pharmaceutical control organization. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Seelinger/Holness/Gitchell with the teachings of Lilly, to request and select specific types of data (Lilly [0069]).  





Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

112(a) Rejections
	The 112(a) rejection of Claims 1 and 11 and corresponding dependent claims is withdrawn in light of Applicant’s amendment to Claims 1 and 11.  112(a) section has been updated to address amended claim language. 

112(b) Rejections

	The rejection summarized at section 11 is maintained as Applicant uses the language “so as to retrieve a drug data subset” but does not claim that a drug data subset is actually received. This 112(b) rejection is maintained.  
	The 112(b) section above has been updated to address amended claim language.  

101 Rejections
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered but are not found persuasive. The rejection under 35 U.S.C. 101 has been maintained accordingly for the reasons set out below.
On pages 15-18, Applicant summarizes 101 Step 2A and 2B processes.  On pages 18-20, Applicant summarizes combination of Claim elements in amended Claims 1 and 11, cites [0026] of instant specification, and states that the foregoing indicates the presence of an improvement in the technical field of drug distribution.  
Examiner respectfully disagrees that this indicates presence of an improvement to the field of drug distribution, as the applicant has not identified any technological problems caused by the technological environment to which the claims are confined.  Consumers’ need to collect drug information in a piecemeal manner from two different sources is not a technological problem; it is an administrative problem.  An improvement to the field of drug distribution is not reflected in the claim.  The consumer is still receiving the same drug information in the claimed invention, except the information comes from one source instead of two sources.  While the claims as drafted may ease the process of obtaining drug information for the consumer, a related technological problem to obtaining such information has not been disclosed in originally filed specification by Applicant.

	Examiner respectfully disagrees.  Under the Mayo Step 2A, Prong 1 analysis, it has been determined that the claims recite an abstract idea. Under Mayo Step 2A, prong 2 analysis, it has been determined that the claims do not integrate the abstract idea into a practical application as the invention, as claimed, is simply gathering two particular pieces of data and transmitting them to an end user (e.g., using generic computer components to apply the exception, see MPEP 2106.05(f)).  Under Mayo Step 2B, the reevaluation of the judicial exception, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As claimed, the transmitting of data to a mobile device as described in Applicant’s specification ([0019] and [0021]; also Fig. 2) are understood to be consistent with receiving or transmitting data over a network which is considered to be well understood, routine and conventional, see MPEP 2106.05(d)(II)(i).  
As explained above, the Applicant has not identified a technological problem caused by piecemeal collection of drug data.  The claims do not provide an improvement to the computers being utilized or to the technological environment, as Applicant has not discussed technological problems related to this field that the invention overcomes.  Examiner asserts that regardless of 

103 Rejections
Applicant’s arguments have been fully considered but are moot as amended claim language has necessitated new grounds of rejection.  
On page 24, Applicant argues that none of the Seelinger/Holness references suggest retrieval of both (A) a serial number, lot number, expiration date and time stamp for the specific one of the drugs, and (B) a product identifier for the specific one of the drugs. The 103 rejection section above has been updated to show a new portion of Seelinger to teach lot number and expiration date (at [0048]-[0052]). 
Regarding the amended limitation “combining the received current status information received from the compliance computing information system and the drug data subset from the
product information network and transmitting to the mobile computing device from the dispensary computing system…”, to the extent that the specification describes what “combining” two sets of information entails, the cited portion of Seelinger at [0045] reads on the broadest reasonable interpretation of this claim, that is, two sets of information being transmitted (“the system of the present invention…completely disseminates product information and FDA recall information in a timely fashion”).  
	For these reasons, the 103 rejections are maintained.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626